DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not provide support for the limitations of claim 12 which recites “said intermediate section has a greater bending stiffness and a greater torsional stiffness than either of said superior end or said inferior end”. Currently the specification paragraph [0045] states “Such an arrangement may be preferable for athletes that require the hinge to provide greater bending support than torsional support or vice versa”, thus providing support for a greater bending support, or a greater torsional support, but does not provide support for a greater bending stiffness and a greater torsional stiffness.
Claim Objections
Claims 1-3, 5, 8-10, 13, 17-18, and 20 are objected to because of the following informalities:   
Claim 1 recites the limitation “said hinge”. This limitation while not unclear as to which hinge Applicant is referring to, should be amended to recite “said at least one elongated resilient hinge” to maintain consistency in the claims.
Claim 2 recites the limitation “said resilient hinge”. This limitation while not unclear as to which hinge Applicant is referring to, should be amended to recite “said at least one elongated resilient hinge” to maintain consistency in the claims.
Claim 3 recites the limitations “said resilient hinge” and “said hinge”. These limitations while not unclear as to which hinge Applicant is referring to, should both be amended to recite “said at least one elongated resilient hinge” to maintain consistency in the claims.
Claim 5 recites the limitation “said resilient hinge”. This limitation while not unclear as to which hinge Applicant is referring to, should be amended to recite “said at least one elongated resilient hinge” to maintain consistency in the claims.
Claim 8 recites the limitation “said resilient hinge”. This limitation while not unclear as to which hinge Applicant is referring to, should be amended to recite “said at least one elongated resilient hinge” to maintain consistency in the claims.
Claim 9 recites the limitation “said integral transverse rib”. This limitation while not unclear as to which rib Applicant is referring to, should be amended to recite “said at least one integral transverse rib” to maintain consistency in the claims. 
Claim 10 recites the limitation “said hinge”. This limitation while not unclear as to which hinge Applicant is referring to, should be amended to recite “said resilient hinge” to maintain consistency in the claim. 
Claim 13 recites the limitation “said hinge”. This limitation while not unclear as to which hinge Applicant is referring to, should be amended to recite “said resilient hinge” to maintain consistency in the claim. 
Claim 17 recites the limitation “said hinge”. This limitation while not unclear as to which hinge Applicant is referring to, should be amended to recite “said resilient hinge” to maintain consistency in the claim. 
Claim 18 recites the limitation “said hinge”. This limitation while not unclear as to which hinge Applicant is referring to, should be amended to recite “said resilient hinge” to maintain consistency in the claim. 
Claim 20 recites the limitation “a support structure for securing said hinge to a parasagittal plane of the joint” which positively recites the parasagittal plane of the joint under an intended use “for” statement. Examiner recommends amending the claim to include configured/adapted to language to read “wherein said resilient hinge is configured to be releasably” to avoid a rejection under 35 U.S.C. 101. 
Claim 20 recites the limitation “said hinge”. This limitation while not unclear as to which hinge Applicant is referring to, should be amended to recite “said resilient hinge” to maintain consistency in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "said first end, said second end, and said intermediate section of said resilient hinge" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "said elongated hinge" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret this limitation as “said resilient hinge”. 
Claim 10 presents the limitation “a length” in line 7. This limitation is considered unclear due to the fact that a length was already presented in line 6 of the claim. Therefore, it is unclear as to if this is a new length of the intermediate section, or if this is the same length of the hinge. For the purpose of examination, Examiner will interpret the second recitation as being the same length as presented earlier in the claim.
Claim 15 recites the limitation “a parasagittal plane”. This limitation is considered to be unclear due to the fact that a parasagittal plane in claim from which claim 15 depends. Therefore, it is unclear as to if this is the same parasagittal plane or a new parasagittal plane. For the purpose of examination, Examiner will interpret this limitation as being the same parasagittal plane.
Claim 16 recites the limitation "said support structure".  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret this limitation as “a support structure”. 
The term “generally elongated” in claim 17 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, Examiner will interpret this limitation as “an elongated shape”.
Claims 11-14, and 18-20 are rejected under 35 U.S.C. 112(b) as being dependent on a rejected claim. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-9 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).   
Claim 1 recites the limitation “and spanning across a parasagittal plane of the joint ” without using configured/adapted to language, and therefore positively claims a parasagittal plane of the joint.
To obviate a rejection under 35 USC 101, the Office suggests that any claim that would include a human being, or part thereof, within its scope should use “adapted to___” or “adapted for ___” or “configured to” or configured for” to define the metes and bounds of the claimed subject matter which is a permissible form of expression.  
Claims 2-9 are rejected under 35 U.S.C. 101 as being dependent on rejected claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10-12, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunnsteinsson et al. (US 2019/0048923 A1) (hereinafter Gunnsteinsson).
In regards to claim 10, Gunnsteinsson discloses a resilient hinge (102; see [0040]; see figure 2) for a protective support (100; see [0040]; see figure 1) for spanning a parasagittal plane of a joint in a body (see [0001]; see figure 1 that 100 is intended to be positioned on a lateral portion of the knee, and therefore 102 spans a parasagittal plane of the user’s knee joint), said hinge (102) comprising:
a. a superior end (108; see [0041]; see figure 2), 
b. an inferior (110; see [0041]; see figure 2) end distal from said superior end (108; see figure 1 that 108 is an upper end, and 110 is a lower end, thus, 110 is positioned distal with respect to 108), and 
c. an intermediate section (128; see [0048]; see figure 2) disposed between said superior end (108) and said inferior end (110; see figure 2); 
said elongated hinge (102) defining a length (see figure 2 that 102 has a length) and a cross-sectional thickness (t3; see [0050]; see figure 3), wherein said cross- sectional thickness (t3) gradually increases along a length from said superior end (108) to said intermediate section (128; see figure 3 that a thickness of 102 increases from 108 to 128 at point t3) and gradually decreases from said intermediate section (128) to said inferior end (110; see figure 3 that a thickness of 102 decreases from point t3 of 128 to 110).
In regards to claim 11, Gunnsteinsson discloses the invention as discussed above. 
Gunnsteinsson further discloses wherein said superior end (108), said intermediate section (128), and said inferior end (110) define an hourglass shape (see figure 2 that 108, 128, and 110 define an hourglass shape wherein 108 and 110 are wider than 128).
In regards to claim 12, Gunnsteinsson discloses the invention as discussed above. 
Gunnsteinsson further discloses wherein said intermediate section (128) has a greater bending stiffness and a greater torsional stiffness than either of said superior end (108) or said inferior end (110; see [0048] in reference to 128 comprising receptacles 142 for receiving inserts with a desired stiffness, this inclusion of the insert is considered to provide a greater bending stiffness and torsional stiffness to 128 as compared to 108 and 110 which lack said insert; further see figure 3 that 128 is thicker than 108 and 110, thus with an increase in material, 128 is considered to provide a greater bending stiffness when bent in the plane as seen in figure 3, and a greater torsional stiffness when exposed to torsion in said plane). 
In regards to claim 15, Gunnsteinsson discloses the invention as discussed above. 
Gunnsteinsson further discloses wherein said resilient hinge (102) is attached to a support structure (101; see [0040]; see figure 1) for securing said hinge (102) to a parasagittal plane of the joint (see [0001]; see figure 1 that 100 is intended to be positioned on a lateral portion of the knee, and therefore 102 is positioned and secured to a parasagittal plane of the user’s knee joint via its securement to 101).
In regards to claim 16, Gunnsteinsson discloses the invention as discussed above. 
Gunnsteinsson further discloses wherein said resilient hinge (102) is releasably attached to said support structure (101; see [0042]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 13, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunnsteinsson et al. (US 2019/0048923 A1) (hereinafter Gunnsteinsson) in view of Borschneck (US 4,941,465).
In regards to claim 1, Gunnsteinsson discloses a protective support (100; see [0040]; see figure 1) for spanning a joint in a body (see [0001]) comprising: 
a. a support structure (101; see [0040]; see figure 1) for securing said protective support (100) to the body; and 
b. at least one elongated resilient hinge (102; see [0040]; see figure 2) attached to said support structure (101; see figure 1) and spanning across a parasagittal plane of the joint (see [0001]; see figure 1 that 100 is intended to be positioned on a lateral portion of the knee, and therefore 102 spans a parasagittal plane of the user’s knee joint), said hinge (102) having a length and a width (see figure 2 that 102 has a length from the top of 108 to the bottom of 110, and a width from its left side to the right), 
wherein said length is greater than said width (see figure 2 that 102’s length is greater than its width).
Gunnsteinsson does not disclose said hinge further comprising a plurality of longitudinal ribs that extend along said length of said hinge.
However, Borschneck teaches an analogous resilient hinge (10; see [Col 3 ln 29-36]; see figure 1) comprising an analogous length (length from a left to a right side of 10; see figure 2), width (width from the top to bottom of 10; see figure 10); said hinge (10) further comprising a plurality of longitudinal ribs (30; see [Col 3 ln 54-61]; see figure 2) that extend along said length of said hinge (10; see figure 2 that 30 extend along the length of 10) for the purpose of stiffening the hinge structure (see [Col 3 ln 54-61]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the resilient hinge as disclosed by Gunnsteinsson by including the longitudinal ribs as taught by Borschneck in order to have provided an improved resilient hinge that would add the benefit of increasing the stiffness of the hinge (see [Col 3 ln 54-61]) further, the addition of longitudinal ribs would increase the stiffness of the resilient hinge and would therefore provide additional support, preventing unwanted bending of the hinge in an undesired direction (such as bowing inwards towards the knee or outwards away from the knee), thereby preventing further injuries while using the device.
In regards to claim 2, Gunnsteinsson as now modified by Borschneck discloses the invention as discussed above. 
Gunnsteinsson further discloses wherein said length and said width of said resilient hinge (102) define an hourglass shape (see figure 2 that 108, 128, and 110 define an hourglass shape wherein 108 and 110 are wider than 128).
In regards to claim 3, Gunnsteinsson as now modified by Borschneck discloses the invention as discussed above. 
Gunnsteinsson further discloses wherein said resilient hinge (102) defines a first end (108; see [0041]; see figure 2) a second end (110; see [0041]; see figure 2), and an intermediate section therebetween (128; see [0048]; see figure 2),
said hinge (102) having a cross-sectional thickness (t3; see [0050]; see figure 3) that gradually increases along said length (dimension from the top of 108 to the bottom of 110) from said first end (108) to said intermediate section (128; see figure 3) and gradually decreases from said intermediate section (128) to said second end (110; see figure 3).
 In regards to claim 4, Gunnsteinsson as now modified by Borschneck discloses the invention as discussed above. 
Gunnsteinsson further discloses wherein said support structure (101) is a stretchable (see [0004] in reference to the knee sleeve being compressive; thus 101 is considered stretchable since in order to provide compression a sleeve needs to be stretched from its homeostatic position to an elongated position and in an attempt to regain its original position, provides compression) cylindrical sleeve (see figure 1).
In regards to claim 5, Gunnsteinsson as now modified by Borschneck discloses the invention as discussed above. 
Gunnsteinsson further discloses wherein said support structure (101) further comprises a first portion (portion of 101 above the user’s knee joint; see figure 1) attached to a first end (108; see [0041]; see figure 2) of said resilient hinge (102; see figure 1) and a second portion (portion of 101 below the user’s knee joint; see figure 1) attached to a second end (110; see [0041]; see figure 2) of said resilient hinge (102; see figure 1);
wherein said first portion (upper portion of 101) and said second portion (lower portion of 101) are independently adjustable to accommodate superficial contours of the joint and body (see figure 1 that the upper and lower portions of 101 have independent straps 104, and 106; adjustment of said straps independently adjusts the upper and lower portions of 101 through tightening of the straps, holding the upper and lower portions against the user’s body and superficial contours of the joint and body of the user; see [0041]).
In regards to claim 6, Gunnsteinsson as now modified by Borschneck discloses the invention as discussed above. 
Gunnsteinsson further discloses wherein said support structure (101) further comprises a plurality of adjustable straps (104, and 106; see [0041]; see figure 1) for adjusting said first portion (upper portion of 101) and said second portion (lower portion of 101) to accommodate superficial contours of the joint (see [0041]; tightening of the straps, holding and secures the upper and lower portions against the user’s body, thereby accommodating the superficial contours of the joint and body of the user; see [0041]).
In regards to claim 7, Gunnsteinsson as now modified by Borschneck discloses the invention as discussed above. 
Gunnsteinsson further discloses wherein said at least one elongated resilient hinge (102) is releasably attached to said support structure (101; see [0042]).
In regards to claim 8, Gunnsteinsson as now modified by Borschneck discloses the invention as discussed above. 
Gunnsteinsson further discloses wherein said first end (108), said second end (110), and said intermediate section (128) of said resilient hinge (102) are formed as a single integral unit (see figure 2 and 3). 
In regards to claim 13, Gunnsteinsson as now modified by Borschneck discloses the invention as discussed above. 
Gunnsteinsson does not disclose said hinge further comprising at least one longitudinal rib that extends along said length of said hinge. 
However, Borschneck teaches an analogous resilient hinge (10; see [Col 3 ln 29-36]; see figure 1) comprising an analogous length (length from a left to a right side of 10; see figure 2), width (width from the top to bottom of 10; see figure 10); said hinge (10) further comprising at least one longitudinal rib (30; see [Col 3 ln 54-61]; see figure 2) that extends along said length of said hinge (10; see figure 2 that 30 extend along the length of 10) for the purpose of stiffening the hinge structure (see [Col 3 ln 54-61]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the resilient hinge as disclosed by Gunnsteinsson by including the at least one longitudinal rib as taught by Borschneck in order to have provided an improved resilient hinge that would add the benefit of increasing the stiffness of the hinge (see [Col 3 ln 54-61]) further, the addition of longitudinal ribs would increase the stiffness of the resilient hinge and would therefore provide additional support, preventing unwanted bending of the hinge in an undesired direction (such as bowing inwards towards the knee or outwards away from the knee), thereby preventing further injuries while using the device.
In regards to claim 17, Gunnsteinsson discloses a resilient hinge (102; see [0040]; see figure 2) for a protective support (100; see [0040]; see figure 1) for spanning a parasagittal plane of a joint in a body (see [0001]; see figure 1 that 100 is intended to be positioned on a lateral portion of the knee, and therefore 102 spans a parasagittal plane of the user’s knee joint), said hinge (102) having a generally elongated shape that defines a length (see figure 2), said hinge (102) further comprising: 
a. a superior end (108; see [0041]; see figure 2), 
b. an inferior end (110; see [0041]; see figure 2) distal from said superior end (108; see figure 1 that 108 is intended to be above a joint, and 110 is intended to be below the joint, or distal to 108), 
c. an intermediate section (128; see [0048]; see figure 1) disposed between said superior end (108) and said inferior end (110; see figure 2), 
wherein said hinge (102) has a cross-sectional thickness (t3; see [0050]; see figure 3) that gradually increases along said length from said superior end (108) to said intermediate section (128; see figure 3 that from 108 to the middle of 128, the thickness increases) and gradually decreases along said length from said intermediate section (128) to said inferior end (110; see figure 3 that from 128 to 110, the thickness decreases), 
wherein said intermediate section (128) develops an internal linear spring force therein when said superior end (108) is bent towards said inferior end (110; see [0008] in reference to the hinge flexibly bending (as seen in figure 1); during this bending a spring force is generated, further since 102 is a linear device, the spring force generated by bending 102 is also linear); and 
wherein said intermediate sections (128) develops a torsional spring force therein when said superior end (108) is rotated in opposition to said inferior end (110; 128 being flexibly bendable (see [0008] in reference to bending) allows for torsion, thus if 108 is rotated in opposition to 110, a torsional spring force will be generated).
 Gunnsteinsson does not disclose d. at least one longitudinal rib extending along said length of said hinge.
However, Borschneck teaches an analogous resilient hinge (10; see [Col 3 ln 29-36]; see figure 1) comprising an analogous length (length from a left to a right side of 10; see figure 2), width (width from the top to bottom of 10; see figure 10); said hinge (10) further comprising at least one longitudinal rib (30; see [Col 3 ln 54-61]; see figure 2) that extends along said length of said hinge (10; see figure 2 that 30 extend along the length of 10) for the purpose of stiffening the hinge structure (see [Col 3 ln 54-61]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the resilient hinge as disclosed by Gunnsteinsson by including the at least one longitudinal rib as taught by Borschneck in order to have provided an improved resilient hinge that would add the benefit of increasing the stiffness of the hinge (see [Col 3 ln 54-61]) further, the addition of longitudinal ribs would increase the stiffness of the resilient hinge and would therefore provide additional support, preventing unwanted bending of the hinge in an undesired direction (such as bowing inwards towards the knee or outwards away from the knee), thereby preventing further injuries while using the device.
In regards to claim 19, Gunnsteinsson as now modified by Borschneck discloses the invention as discussed above. 
Gunnsteinsson further discloses wherein said superior end (108), said intermediate section (128), and said inferior end (110) together define an hourglass shape (see figure 2 that 108, 128, and 110 define an hourglass shape wherein 108 and 110 are wider than 128).
In regards to claim 20, Gunnsteinsson as now modified by Borschneck discloses the invention as discussed above. 
Gunnsteinsson further discloses wherein said resilient hinge (102) is releasably attached to a support structure (101; see [0042]; see figure 1) for securing said hinge (102) to a parasagittal plane of the joint (see [0001]; see figure 1 that 100 is intended to be positioned on a lateral portion of the knee, and therefore 102 is positioned and secured to a parasagittal plane of the user’s knee joint via its securement to 101).
Claim(s) 9, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunnsteinsson et al. (US 2019/0048923 A1) (hereinafter Gunnsteinsson) in view of Borschneck (US 4,941,465) as applied to claims 1-8, 13, 17, and 19-20 above, and further in view of Bichler (US 2015/0173926 A1).
In regards to claim 9, Gunnsteinsson as now modified by Borschneck discloses the invention as discussed above.
Gunnsteinsson as now modified by Borschneck does not disclose wherein said resilient hinge further comprises at least one integral transverse rib, 
wherein said integral transverse rib is disposed across said plurality of longitudinal ribs, and 
wherein said integral transverse rib provides spacing and structural integrity to said plurality of longitudinal ribs.
However, Bichler teaches an analogous protective support (1; see [0067]; see figure 1), comprising an analogous hinge (3; see [0067]; see figure 1; hinge is defined as a jointed or flexible device on which a door, lid, or other swinging part turns (see https://www.merriam-webster.com/dictionary/hinge); therefore, since the device moves with the user’s joint, and 3 pulls out to limit said movement, 3 is considered a hinge because the lower part swings with respect to the upper part) and analogous longitudinal ribs (38; see [0089]; see figure 4); further comprising wherein said resilient hinge (3) further comprises at least one integral transverse rib (39; see [0089]; see figure 4), 
wherein said integral transverse rib (39) is disposed across said plurality of longitudinal ribs (38; see figure 4), and 
wherein said integral transverse rib (39) provides spacing and structural integrity to said plurality of longitudinal ribs (38; see [0089] in reference to 39 holding 38 together, thus providing structural integrity, holding together is also considered to provide spacing since it would maintain the ribs together) for the purpose of providing a means for holding the ribs with respect to one another (See [0089]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the resilient hinge and the longitudinal ribs as disclosed by Gunnsteinsson as now modified by Borschneck by including the integral transverse rib as taught Bichler in order to have provided an improved resilient hinge that would add the benefit of providing a means for holding the ribs with respect to one another (See [0089]) thereby increasing the structural integrity of the hinge. 
In regards to claim 14, Gunnsteinsson as now modified by Borschneck discloses the invention as discussed above.
Gunnsteinsson further discloses said hinge (102) further comprising
a. an anterior side (see figure 2),
b. a posterior side, (see figure 2).
Gunnsteinsson as now modified by Borschneck does not disclose at least one transverse rib extending from said anterior side to said posterior side across said at least one longitudinal rib. 
However, Bichler teaches an analogous protective support (1; see [0067]; see figure 1), comprising an analogous hinge (3; see [0067]; see figure 1; hinge is defined as a jointed or flexible device on which a door, lid, or other swinging part turns (see https://www.merriam-webster.com/dictionary/hinge); therefore, since the device moves with the user’s joint, and 3 pulls out to limit said movement, 3 is considered a hinge because the lower part swings with respect to the upper part) comprising an anterior side (see figure 5 that 3 comprises a side which faces a user’s toes, and anterior side), and a posterior side (see figure 5 that 3 comprises a side which faces a user’s Achilles tendon, and posterior side) and analogous longitudinal ribs (38; see [0089]; see figure 4); at least one transverse rib (39; see [0089]; see figure 4) extending from said anterior side (side of 3 facing the user’s toes) to said posterior side (side of 3 facing the Achilles tendon) across said at least one longitudinal rib (38) for the purpose of providing a means for holding the ribs with respect to one another (See [0089]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the resilient hinge and the longitudinal ribs as disclosed by Gunnsteinsson as now modified by Borschneck by including the integral transverse rib as taught Bichler in order to have provided an improved resilient hinge that would add the benefit of providing a means for holding the ribs with respect to one another (See [0089]) thereby increasing the structural integrity of the hinge. 
In regards to claim 18, Gunnsteinsson as now modified by Borschneck discloses the invention as discussed above.
Gunnsteinsson further discloses said hinge (102) further comprising
a. an anterior side (see figure 2),
b. a posterior side, (see figure 2).
Gunnsteinsson as now modified by Borschneck does not disclose at least one transverse rib extending from said anterior side to said posterior side across said at least one longitudinal rib. 
However, Bichler teaches an analogous protective support (1; see [0067]; see figure 1), comprising an analogous hinge (3; see [0067]; see figure 1; hinge is defined as a jointed or flexible device on which a door, lid, or other swinging part turns (see https://www.merriam-webster.com/dictionary/hinge); therefore, since the device moves with the user’s joint, and 3 pulls out to limit said movement, 3 is considered a hinge because the lower part swings with respect to the upper part) comprising an anterior side (see figure 5 that 3 comprises a side which faces a user’s toes, and anterior side), and a posterior side (see figure 5 that 3 comprises a side which faces a user’s Achilles tendon, and posterior side) and analogous longitudinal ribs (38; see [0089]; see figure 4); at least one transverse rib (39; see [0089]; see figure 4) extending from said anterior side (side of 3 facing the user’s toes) to said posterior side (side of 3 facing the Achilles tendon) across said at least one longitudinal rib (38) for the purpose of providing a means for holding the ribs with respect to one another (See [0089]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the resilient hinge and the longitudinal ribs as disclosed by Gunnsteinsson as now modified by Borschneck by including the integral transverse rib as taught Bichler in order to have provided an improved resilient hinge that would add the benefit of providing a means for holding the ribs with respect to one another (See [0089]) thereby increasing the structural integrity of the hinge. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/            Examiner, Art Unit 3786

/MICHELLE J LEE/            Primary Examiner, Art Unit 3786